Citation Nr: 0738437	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-43 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from December 1983 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2007, the veteran had a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's service medical records show that he was 
diagnosed with sinusitis during service. 

2.  The post-service medical records demonstrate continued 
sinus symptomatology and diagnoses of sinusitis.  

CONCLUSION OF LAW

Service connection for sinusitis is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim. He was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claim.

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence. Subsequently, the 
March 2005 SSOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  A March 
2006 letter provided the veteran with additional notice as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision. 

II.  Law and Regulations  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of duty" means 
any injury incurred or aggravated during a period of active 
military service, unless such injury was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of the veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disability was incurred 
in service. 38 C.F.R. § 3.303(d).  Certain conditions, 
including an organic disease of the nervous system, e.g., 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

III.  Analysis of Claim

The veteran had active duty service from December 1983 to 
December 2003.  

Service medical records reflect that the veteran was seen 
with complaints of sinus problems on numerous occasions 
between 1988 and 2001.  The veteran's complaints referable to 
the sinuses over this time period included sinus pain, 
drainage, nasal congestion and sinus pressure.  Diagnoses of 
sinusitis were noted in entries in the service medical 
records in August 1988, October 1988,  September 1991 and 
October 1994.

Post-service VA and private medical records dated from 2003 
to 2007 reflect ongoing complaints of and treatment for 
sinusitis.  An August 2003 VA examination noted that the 
veteran was first diagnosed with sinusitis in 1992.  The VA 
examiner diagnosed sinusitis.  The examiner noted that that 
the sinuses were nontender to percussion and that there was 
no evidence of drainage.  

VA outpatient treatment records dated in December and January 
2004 reflect that the veteran complained of "losing his 
voice for his sinuses."  He reported having yellow phlegm 
with occasional blood.  Tenderness of the right maxillary 
sinus was noted. 

Private medical records dated in January 2004 reflect 
assessments of acute maxillary sinusitis and chronic 
sinusitis and CT scan findings of mild inflammatory changes 
in the left maxillary sinus.   

Private medical records dated in June 2006 reflect that the 
veteran complained of severe cough, sinus drainage and post-
nasal drip of one week in duration.  Assessment was acute 
sinusitis.  VA outpatient treatment records dated in January 
2007 indicate a diagnosis of chronic sinusitis.   

As discussed above, under Savage, supra., the evidence must 
show that (1) the veteran had a chronic disease in service, 
or during an applicable presumptive period, and (2) that the 
veteran currently has the same condition.  In this case, the 
veteran's service medical records demonstrate that sinusitis 
was diagnosed during service.  Post-service medical records 
demonstrate ongoing complaints of sinus symptoms since 
service and multiple diagnoses of sinusitis.  The Board 
therefore concludes that service connection for sinusitis is 
warranted.  




ORDER

Service connection for sinusitis is granted.  


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


